       Case: 3:19-cv-00793-wmc Document #: 9 Filed: 07/07/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

LEON BANKS,

                           Plaintiff,                        OPINION AND ORDER
      v.
                                                                   19-cv-793-wmc
STAFF/MEDICAL STAFF AT DODGE
CORRECTIONAL INSTITUTION,
MILWAUKEE SECURE DETENTION
FACILITY, and WISCONSIN RESOURCE
CENTER, JOHN DOES 1, 2, 3, and
JANE DOES 1, 2, 3,

                           Defendants.


      Pro se plaintiff Leon Banks, who is currently incarcerated at the Wisconsin Resource

Center (“WRC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, claiming that his

constitutional rights were violated while he was incarcerated at the Dodge Correctional

Institution (“Dodge”), Milwaukee Secure Detention Facility (“MSDF”) and the WRC

between March 2018 and June 2019. While Banks’ complaint is ready for screening as

required by 28 U.S.C. § 1915(e)(2) and § 1915A, since his complaint does not comply

with the requirements of Federal Rules of Civil Procedure 8, the court will dismiss it

without prejudice. If Banks wants to continue this lawsuit, he will need to submit an

amended complaint that corrects the deficiencies outlined below.

                                        OPINION

      Banks names as defendants “staff/medical staff” at Dodge, MSDF and WRC; John

Does 1, 2, 3; and Jane Does 1, 2 and 3. Banks claims that in around March of 2018, he

contacted health services about back pain from a thin mattress, and he now suffers from

back pain and a bruise from his thin mattress. It appears that he saw a doctor at some
       Case: 3:19-cv-00793-wmc Document #: 9 Filed: 07/07/20 Page 2 of 5



point who told him that he may need surgery for his back condition. Banks also claims

that he suffers from schizophrenia, which defendants have been ignoring.

       Although Banks challenges the care he has received for his back condition and

schizophrenia, he may not proceed against staff or medical staff at Dodge, MSDF or WRC,

since a “department in a prison cannot be sued because it cannot accept service of the

complaint.” Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012).

       Nor may Banks proceed against any of the Doe defendants. Under Rule 8 of the

Federal Rules of Civil Procedure, a complaint must include “a short and plain statement of

the claim showing that the pleader is entitled to relief.” This means that the complaint

must provide notice to the defendants of what plaintiff believes they did to violate his

rights. Additionally, the complaint must contain enough allegations of fact to support a

claim under federal law. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (citing Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007)). To demonstrate liability under § 1983, a plaintiff must

allege sufficient facts showing that an individual personally caused or participated in a

constitutional deprivation. See Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010)

(“individual liability under § 1983 requires personal involvement in the alleged

constitutional violation”) (citation omitted). Dismissal is proper “if the complaint fails to

set forth ‘enough facts to state a claim to relief that is plausible on its face.’” St. John’s

United Church of Christ v. City of Chi., 502 F.3d 616, 625 (7th Cir. 2007) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Applicable here, to state an Eighth Amendment claim related to medical or mental

health care, a plaintiff must allege facts supporting an inference that his treatment


                                              2
       Case: 3:19-cv-00793-wmc Document #: 9 Filed: 07/07/20 Page 3 of 5



demonstrates “deliberate indifference” to a “serious medical need.” Estelle v. Gamble, 429

U.S. 97, 104-05 (1976); Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). “Serious

medical needs” include (1) life-threatening conditions or those carrying a risk of permanent

serious impairment if left untreated, (2) withholding of medical care that results in needless

pain and suffering, or (3) conditions that have been “diagnosed by a physician as

mandating treatment.” Gutierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997).

“Deliberate indifference” encompasses two elements: (1) awareness on the part of officials

that the prisoner needs medical treatment and (2) disregard of this risk by conscious failure

to take reasonable measures.

       The court will accept plaintiff’s allegations about his back pain as sufficient to

permit an inference that he has a serious medical need. However, Banks has not provided

any details about who he complained to, when he complained, or how any proposed

defendants responded to his reported symptoms. Without more information about what

any defendant knew about his condition, it would be unreasonable to infer that any of the

Doe defendants acted with deliberate indifference to his back pain. Relatedly, given that

Banks has not alleged that any staff at Dodge, MSPF or WRC actually knew about his

schizophrenia diagnosis, Banks’ allegations related to his mental health care similarly

violate Rule 8.

       The court will give Banks a brief window of time, until July 28, 2020, to submit a

proposed amended complaint that provides more details about the claims he wishes to

pursue. Banks should draft his amended complaint as if he were telling a story to someone

who knows nothing about the events at hand, focusing on providing a timeline of the


                                              3
       Case: 3:19-cv-00793-wmc Document #: 9 Filed: 07/07/20 Page 4 of 5



materials events. He should be sure to identify the specific defendants who are being sued,

the specific actions taken by each defendant that plaintiff believes violated his rights and

when those events took place. Plaintiff should refrain from including legal arguments and

extraneous background information, and instead should focus on laying out the allegations

in a chronological fashion.    Additionally, plaintiff must be sure to include all of his

allegations in his proposed amended complaint.

       Beyond satisfying the requirements of Rule 8 using the standard set forth above,

Banks should keep in mind the requirements of Federal Rule of Civil Procedure 20. Under

Rule 20, plaintiff may join their claims together in one lawsuit if “they assert any right to

relief jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences.” Fed. R. Civ. P.

20(a)(1)(A). As the Court of the Appeals for the Seventh Circuit has stated, “[a] litigant

cannot throw all of his grievances, against dozens of different parties, into one stewpot.”

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). If a complaint

includes unrelated claims against different defendants in violation of Rule 20, a court may

order that the lawsuit be severed. Lee v. Cook Cty., Illinois, 635 F.3d 969, 971 (7th Cir.

2011); In re High Fructose Corn Syrup Antitrust Litigation, 361 F.3d 439, 441 (7th Cir. 2004);

Aiello v. Kingston, 947 F.2d 834, 835 (7th Cir. 1991).

       Banks’ allegations are unclear, but it appears that he is challenging the care he

received for his back pain and schizophrenia at three different institutions, and he has not

alleged that the same individuals who knew about his back condition also were responsible

for his mental health care. As such, it appears that Banks’ complaint also does not satisfy


                                              4
       Case: 3:19-cv-00793-wmc Document #: 9 Filed: 07/07/20 Page 5 of 5



the requirements of Rule 20, since he is pursuing claims against different groups of

defendants related to two different conditions. In preparing his amended complaint, Banks

should be sure to include only the claims arising from the same transaction or occurrence

or series of transactions or occurrences, and if the individuals involved in treating his back

pain are a different group of individuals who were involved in managing his mental health

care, Banks will need to choose which claims he wishes to pursue in this lawsuit. If he

wants to pursue additional claims, then he must file another lawsuit to do so. After the

court receives Banks’ proposed amended complaint, the court will screen his amended

complaint and determine whether this case may proceed further.




                                          ORDER


       IT IS ORDERED that:

       1) Plaintiff Walter Leon Banks’ complaint is DISMISSED without prejudice under
          Federal Rule of Civil Procedure 8.

       2) Plaintiff has until July 28, 2020, to respond to this order as directed above. If
          plaintiff fails to respond to this order by that date, the court will dismiss his
          claims without prejudice for failure to prosecute.

       Entered this 7th day of July, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              5
